By the Court, Mitchell, P. J.
This action was brought against the defendant under sections 3 and 9 of the act of 1851, ch. 95. The complaint alleged that the defendant, at the city of blew York, on the 25th of Sept. 1851, acted as secretary of the United States Insurance, Annuity and Trust Company, the said company as such doing business as a life insurance company in said city, and that the defendant, while so acting, issued for said company for a premium then and there paid by one Kendrick, a policy of insurance on the life of Kendrick; and that the company had not deposited with the comptroller $50,000, and had not procured a certificate from the comptroller that the company had complied with the provisions of the law of 1851.
The evidence showed that such a policy was issued, at the date specified, by the above named company, and that the company had not complied with the law. That law makes it unlawful for any person to act within this state, as agent or otherwise, in receiving or procuring applications for insurance, or to aid in transacting the business of any company not incorporated under the laws of this state, until he has procured the certificate of the comptroller as above mentioned; and every violation of the act subjects the offender to a penalty of $500, to be recovered in the name of the people, by the district attorney of the county in which the company or the agent is “ situated and in case of non-payment, the act declares the party offending shall be liable to imprisonment for a period not exceeding six months, in the discretion of any court having cognizance thereof.
When parties know what the law is and mean to violate it, *76they endeavor to conceal their purpose by acting by indirect means. The plaintiffs’ theory was that the defendant had arranged or conspired with Fisk, that they should procure insurances in the city of Hew York for the company, of which he was secretary, in violation of the law. The defendant, to meet this charge, endeavored to show that it was Fisk who acted in this city, and that Fisk acted, not for the company, but as the special attorney of persons applying to him. The question then was, with what object, what motive, were Fisk and the defendant acting. Was it with the object and motive of being the attorneys of the applicants, or with the object and motive of getting policies for this particular company. If the last were the motive, then in fact they were the agents of the company, although they should attempt to disguise it by taking special powers of attorney from each applicant. The plaintiffs accordingly proved that before the act of 1851 was passed, Huntington had been the agent of the company, and that he left the company because they would not comply with the law, and that the defendant, the secretary of the company, proposed to him to go on, law or no law, and he refused. That Fisk had been actuary of the company; that the company continued Fisk in their employ in an office in this city, of which they paid the rent, and continued his salary of $500 a year; that F-isk had blank forms ready for the appointment of a person as attorney, to be signed by applicants for insurance ; and that he procured this policy and three others, but did not act as attorney for any one applying to any other company; that he received his salary, as above stated, from the company, but no compensation from the applicants. The proof that Fisk acted as attorney for a single individual would be very slight evidence that the acting as attorney was a cover, and that he was in reality the agent of the company; but if it could be proved that he acted in a hundred instances as such attorney, and always on policies to be issued by this- company and by no other, it would be indisputable evidence that he was in fact the agent of the company. The proof that he so acted in other instances than that of Kendrick was admissible, although the proof is not as strong *77as in the case supposed. The facts above stated showed such a connection between Fisk and Imlay, and such a purpose of Imlay to have some one to act as agent of the company, “ law or no law,” as to justify a jury in finding that Fisk was acting in combination with Imlay, or Imlay acting as agent of the company, through him. This was strengthened when it was shown that when Fisk went to Philadelphia Imlay took his place, and received the premiums in two or three other cases from the applicants in this city. If it had been proved that in 50 other cases he had thus received premiums in this city, the concert between him and Fisk that Fisk should act for him, or that both should be agents of the company, in this city, would have been clearly made out. In the case of Kendrick, Fisk received the money in this city and sent it on to Philadelphia and Imlay indorsed the policy acknowledging the receipt of the premium on the 19th or 25th of Sept. 1851.
The judge was requested to charge as follows, but refused:
1. That unless the company did business as a life insurance company in New York on the 25th of Sept. 1851, the plaintiff could not recover. This made the precise' day material, and required that the company, and not the agent merely, should do the act in New York.
2. That unless the defendant acted as secretary of the company, in New York, at that time, the plaintiff could not recover. This made the time material, but was intended to have the court decide that as the complaint alleged that the defendant acted as" secretary of the company, and while so acting issued the policy, the proof of his acting as secretary in New York was essential. The complaint would be complete if it omitted the description of the office of the defendant, and merely alleged that he issued the policy in this city for the company. The same answer may be made to the 3d request.
4. That unless the policy was issued by the defendant for a premium paid to him by Kendrick in New York, in Sept. 1851, the plaintiffs could not recover. This made the time material, and assumed that the defendant, if in New York, could not act by his partner or agent in New York.
*785. That if the defendant was not a resident agent in the city of New York he was not liable. There is no such term as resident in the act. The word situated, as applied to agent in section 9, refers to the place where the agent is when he does the business or act complained of—the place which he makes his office for that business.
6. That unless the company had an agency in the city of New York, the plaintiffs could not recover. It was enough if the defendant acted as agent of the company, although the company had no person avowing himself the agent of the company, or no place belonging to it. This last would be the meaning of the terms used—an “ agency ” of the company.
7. That signing a policy in Philadelphia and sending it to the applicant, or the attorney of the applicant, in New York, is not a violation of the act of 1851. This probably was the question on which the case turned. The judge read the section of the act, and told the jury it was for them to decide whether the defendant had acted in this state in issuing the policy to Kendrick. This seems to have been a compliance with the plaintiffs’ request to charge. But a majority of the court is of opinion that it was so indefinite that it left the jury under a mistake, when they ought to have been specially instructed as to the law, and allowed them to infer that if the defendant had no connection with Fisk, and issued the policy in Philadelphia, and in good faith sent it on from there to Kendrick or to Fisk, supposing Fisk to be the attorney of Kendrick and not the agent of the company, still the defendant would be liable, on the idea that his sending the policy to New York was acting here. The jury may possibly' have been so misled, as the counsel for the plaintiff, at the trial, (as he did also on the argument at general term,) insisted that the last view of the law was correct, and that the defendant was liable although all he did was done in Philadelphia, if he sent on the policy from that city to this. There are cases in which one sending a letter or other instrument from another state into this state would be liable to the criminal law of this state. But these are not cases in which our law recognizes the act as lawful and valid if done in another *79state, and only aims at its prohibition in this state. The act of 1851 does not mean or attempt to prevent an insurance company in Philadelphia from insuring our citizens ; nor does it punish an agent of those companies for acting for them if he acts out of this state. It uses a marked and peculiar precaution in the choice of language to show its intent. It is, that “ it shall not be lawful for any person to act within this state as agent or otherwise, in receiving applications for insurance, and to aid in transacting the insurance business of any company not incorporated under the laws of this state, until ” &c. In most prohibitions of unlawful acts the prohibition is expressed in general terms; leaving to inference the intendment that the punishment is only intended for acts done in this state; but here the prohibition is expressly limited to acting within this state as agent; because the law only intended the prohibition when the actual agency was in this state, and the thing done was actually done in this state. It meant to allow our citizens to go to Philadelphia and get their policies effected there and mailed afterwards here. The evil was, acting as agent here, or effecting the insurance here. The latter was not done here, when the contract was completed in Philadelphia and was only mailed to this state. As soon as the proposal was accepted by the company, and the policy deposited in the mail, the contract was binding. After that, the forwarding of it to this place (if there were no agency here) was not procuring applications for insurance here, or aiding in the transaction of insurance business here ; nor would its delivery here in such case, by one acting not for the company but for the applicant, constitute either of those prohibited acts. The act does not prohibit any of our citizens from applying for insurance to a foreign company on their own account; nor from doing so by an attorney of such citizen; nor from receiving the policy here, by mail, when effected abroad; nor, as a consequence, from so receiving it here through the attorney of such citizen ; but it does prevent the agent of the company making such delivery; for that would be to “ aid ” in transacting the insurance business of such company. For this exception there must be a new trial; the costs to abide the event.
*80This last exception would be the only one necessary to decide, were it not that there are several other actions' pending, under this law, and the decision of the court was desired as to all the points, so as to be a guide in the trial of those cases.
The 8th request was, to charge that it is not a violation of the act for a person in Mew York to act as attorney for an applicant to a foreign insurance company. The opinions before expressed are in favor of this proposition, provided the jury are satisfied that the person acting was in good faith acting only as the attorney of the applicant, and not as the agent of the company under cover of an attorneyship for the applicant. This was probably what was meant by the judge at the circuit.
The 9 th request was that if the policy was signed by the defendant in Philadelphia, and there mailed to Fisk in Mew York, and when mailed was beyond the reach of the defendant, he is not liable. This would exempt the defendant even if the jury should conclude that the defendant was acting in concert with Fisk, or through Fisk as his agent. It was too broad, and it would have been wrong to have so charged.
It was argued that the act was in violation of the article of the constitution of the United States by which the citizens of each state are entitled to all privileges and immunities of citizens in the several states. An incorporated company is not a citizen, within the meaning of this section, (sec. 1, art. 1.) Such a company is a creation of the state which incorporates it, which has no power to legislate for other states, or to give to the artificial bodies which it creates powers to act in other states. Such companies act in other states than those which incorporate them, only by the comity of such other states. The act takes from no citizen of Pennsylvania any privilege which it allows to a citizen of Mew York. Meither can act as agent in the cases prohibited by the law. The 9th section of the act declares how the penalty shall be sued for, and then adds that in case of non-payment, the party offending shall be liable to imprisonment for a period not exceeding six months, in the discretion of any court having cognizance thereof. This latter clause seems to imply either that the non-payment would sub*81ject the offender to an indictment, in any court having cognizance of such offences, or to a ca. sa. in the suit in which the penalty might be recovered. The law, in either view of it, would be consistent with our state constitution.
[New York General Term,
May 7, 1855.
For the single reason previously given, a new trial is granted ; costs to abide the event.
Mitchell, Clerlce and Cowles, Justices.]